     Case 1:20-cv-00343-DAD-EPG Document 18 Filed 06/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    KATHLEEN LAMAY,                                   Case No. 1:20-cv-00343-DAD-EPG
11                        Plaintiff,                    ORDER RE: STIPULATION FOR
                                                        DISMISSAL OF ACTION WITH PREJUDICE
12            v.                                        AND DIRECTING THE CLERK OF COURT
                                                        TO CLOSE THE CASE
13    SUN LIFE ASSURANCE COMPANY OF
      CANADA,                                           (ECF NO. 17)
14
                          Defendant.
15

16
             On June 11, 2021, the parties filed a joint stipulation dismissing this action with prejudice
17
     and with each party bearing its own costs and attorneys’ fees. (ECF No. 17). In light of the
18
     parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has been
19
     dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the Clerk
20
     of Court is directed to close this case.
21

22   IT IS SO ORDERED.
23
         Dated:    June 14, 2021                                /s/
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
